IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. PD-0394-10, PD-0395-10, PD-0396-10, PD-0397-10 & PD-0398-10



DARNELL HARTSFIELD, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS
RUSK COUNTY



           Per curiam.  KEASLER and HERVEY, JJ., dissent.

ORDER
           The petition for discretionary review violates Rules of Appellate Procedure  68.5
because the grounds and reasons for review are longer than 15 pages.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the COURT OF CRIMINAL APPEALS within thirty days after the date of this
order.   
    
Delivered:   May 26, 2010
Do Not Publish